Judgment of the City Court of Yonkers affirmed, with costs. (Lindblom v. Metropolitan Life Insurance Co., 210 App. Div. 177, 179; Kelly v. Metropolitan Life Ins. Co., 15 id. 220, 222.) Rich, Young, Carswell and Scudder, JJ., concur; Lazansky, P. J., dissents upon the ground that plaintiff did not perform the terms of the policy on her part to be performed. Proof of death filed under one policy is not a compliance with the terms of another policy upon the same life, at least where the beneficiary in each policy is a different person. There was no proof of waiver.